                 Case 18-12491-CSS   Doc 74-1   Filed 11/08/18   Page 1 of 5



                                       EXHIBIT A


                                     (Proposed Order)




4835-9434-0986
EAST\162395709.1
                  Case 18-12491-CSS              Doc 74-1       Filed 11/08/18        Page 2 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

              ORDER (I) AUTHORIZING THE DEBTORS TO REJECT CERTAIN
                    EXECUTORY CONTRACTS NUNC PRO TUNC TO
               THE PETITION DATE AND (II) GRANTING RELATED RELIEF

           Upon consideration of the motion (the “Motion”)2 filed by the above-captioned Debtors;

and the Court having found that it has jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

upon consideration of the First Day Declaration in support thereof; and the Court having found

that consideration of the Motion and the relief requested therein is a core proceeding pursuant to

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.


EAST\162395709.1
                 Case 18-12491-CSS       Doc 74-1     Filed 11/08/18     Page 3 of 5



28 U.S.C. § 157(b); and the Court having found that venue of this proceeding in this District is

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that notice of the Motion as set

forth therein is sufficient under the circumstances; and the Court having reviewed the Motion

and having considered statement by counsel and evidence adduced in support of the Motion at

the hearing held before this Court (the “Hearing”); and the Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

relief granted herein; and upon all of the proceedings had before the Court; and after due

deliberation and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Debtors are authorized to reject the Contracts set forth on the attached

Schedule 1, effective as of the Petition Date, pursuant to sections 105(a) and 365(a) of the

Bankruptcy Code and Bankruptcy Rule 6006.

         3.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed an admission or a concession by the Debtors or

any other party-in-interest that any the Contracts listed in Schedule 1 are in fact executory.

         4.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Order.

Date:    ____________________, 2018
         Wilmington, Delaware
                                              ____________________________________
                                              CHIEF JUDGE CHRISTOPHER S. SONTCHI




4835-9434-0986
                                                 2

EAST\162395709.1
                 Case 18-12491-CSS   Doc 74-1   Filed 11/08/18   Page 4 of 5



                                        Schedule 1


                               (List of Executory Contracts)




4835-9434-0986
                                            3

EAST\162395709.1
                 Case 18-12491-CSS             Doc 74-1        Filed 11/08/18        Page 5 of 5



                                        List of Executory Contracts3

       Counterparty-Employee                       Debtor           Date Contract Fully Executed
1.     Bryan Day                          Promise Healthcare, Inc.  March 13, 2018
2.     Brian Dunn                         Promise Healthcare, Inc.  July 6, 2017
3.     Peter Baronoff                     Promise Healthcare, Inc & December 14, 2017
                                          Success Healthcare, Inc.
4.     Richard Cohen                      Promise Healthcare, Inc.  February 5, 2018




3
  The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
nature of the Contract, or as to the existence or validity of any claims held by the counterparty or counterparties to
such Contract.
4835-9434-0986
                                                          4

EAST\162395709.1
